Citation Nr: 0124911	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  94-30 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability.  

2.  Entitlement to service connection, other than for 
compensation purposes, for substance abuse.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
December 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

In September 1998, the Board denied the veteran's claims of 
entitlement to service connection for an acquired psychiatric 
disability and entitlement to service connection, other than 
for compensation purposes, for substance abuse, finding the 
claims to be not well grounded.  The veteran appealed the 
denials to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court").  
Pursuant to an April 6, 2001 Order, the Court vacated the 
September 1998 Board decision, and remanded the matter to the 
Board for adjudication on the merits.  


REMAND

During the pendency of the appellant's appeal, The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (now codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp.2001)) (VCAA) became law.  VA 
issued regulations to implement the VCAA in August 2001.  66 
Fed. Reg. 45,620 (Aug 29, 2001) (to be codified as amended at 
39 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000 except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA" "66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

Concerning his claim for service connection for acquired 
psychiatric disability, the veteran indicates that he was 
seen by a psychiatrist in service and contends, in substance, 
that he has current acquired psychiatric disablement which is 
of service origin.  Regarding his claim for service 
connection, other than for compensation purposes, for 
substance abuse, he indicates that he drank extensively in 
service and that, therefore, his current substance abuse must 
be seen as being traceable to service.  

The record shows that the veteran was seen in service on July 
9, 1970, in response to "troubling personal problems", the 
"provisional diagnosis" was situational depression; the 
impression on the veteran's psychological evaluation the 
following day was a "[t]ense, somewhat depressed young 
man...."  Approximately two weeks later, on July 24, 1970, 
when the veteran presented due to factors including "bizarre 
behavior", the "provisional diagnosis" was "reaction to 
drug [versus] psychosis"; when evaluated the same day, the 
veteran alluded to then recent heavy bouts of drinking, and 
the impression was acute alcohol intoxication.  Approximately 
three months later, when the veteran was psychiatrically 
examined in October 1970 in response to "nonconformative 
behavior", there was "no evidence of neurosis [or] 
psychosis".  Subsequent to service, a December 1986 
statement from George M. Cowan, M.D., who had first seen the 
veteran nearly two years earlier, reflects a pertinent 
assessment of anxiety neurosis.  A December 1993 statement 
from Dr. Cowan reflects that the veteran was then 
experiencing "post-traumatic stress symptoms" and 
nightmares related to his then recent involvement in a motor 
vehicle accident; the pertinent impression was post-traumatic 
stress disorder (PTSD).  The following year, when the veteran 
was examined by VA in May 1994 (on which occasion the 
veteran's claims folder was reviewed by the VA examiner), the 
pertinent diagnosis was dysthymic disorder; the VA examiner 
did "not see the condition as" being related to the 
veteran's period of service.  

The Board notes that there is in the record a Total and 
Permanent Disability Cancellation request form dated in 
September 1999.  A physician reported in that document that 
the veteran had major depression with a history of 
alcoholism, and that the duration was 30 years.  

Regarding his claim for service connection, other than for 
compensation purposes, for substance abuse, the veteran 
indicates that he drank extensively in service and that, 
therefore, his current substance abuse must be seen as being 
traceable to service.  The veteran should note, however, that 
as a matter of law he is not entitled to any compensation for 
alcoholism.  However, while compensation cannot be paid for 
alcohol abuse, entitlement to service connection for alcohol 
abuse, for other purposes, is not precluded. See Barela v. 
West, 11 Vet. App. 280, 283-282 (1998); 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.310(a) (2000); see also VAOPGCPREC 
2-97 and VAOPGCPREC 2-98.

The Board notes that the veteran was treated in service on 
more than one occasion for various nervous problems, and that 
he more recently has been diagnosed with major depression, 
post-traumatic stress disorder, and dysthymic disorder.  A VA 
examiner has stated in May 1994, that he did not see the 
condition as" being related to the veteran's period of 
service.  However the examiner did not provide complete 
rationale for this conclusion.  Further, a private examiner 
has indicated in 1999, that the veteran's depression and 
alcoholism began in approximately 1969 (i.e., 30 years 
prior).  

In light of these circumstances this claim is hereby REMANDED 
to the RO for the following:


1.  The RO should comply with the notice 
and duty to assist provisions of the 
Veterans Claims Assistance of Act of 
2000.  The RO must request that the 
veteran identify the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
provided treatment for any psychiatric 
disability or for alcoholism since 
service.  With any necessary 
authorizations from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

If the RO is unable to obtain any 
identified records, the RO must identify 
to the veteran which records were 
unobtainable, describe to the veteran the 
efforts which were made in an attempt to 
secure the records, and the RO must 
describe any further action to be taken 
by VA with respect to the claim.  Copies 
of all correspondence to the veteran must 
be sent to the veteran's representative.  
The RO must inform the veteran of 
alternative methods to support his claim  

2.  Upon completion of the above, the 
veteran should be scheduled for the 
appropriate VA examination to determine 
the nature and etiology of any 
psychiatric disability found.  The claims 
file and a complete copy of this remand 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination, and the examiner must state 
on the examination report that such 
review has been accomplished.  All 
indicated tests and studies should be 
conducted.  The examiner must express an 
opinion as to the etiology of any 
disability found, to include whether it 
is at least as likely as not that any 
such disability found is related to the 
veteran's service.  If a psychiatric 
disorder is opined to be related to 
service, the examiner should note whether 
it at least as likely as not that the 
veteran's alcoholism is caused, or 
aggravated by, the psychiatric disorder. 
Complete rationale for any opinions given 
or conclusions drawn must be given.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Then, the RO should readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



